In April 1920, the Pennsylvania Glass & Mfg. Co., through a sales agency, sold an order of glassware to the Brand Electrical Supply Co. The entire order was shipped and delivered, delivery being made at various times between October and December 1920. The claim of the Glass Co. through the Pennsylvania Trust Company of Pittsburgh, the trustee in bankruptcy, is for $2657, the amount of the order. The Brand Co. set forth in an answer in the Hamilton Common Pleas that the goods were examined and inspected and were found to be unmerchantable and unmarketable, and that they were off in color, pattern and in workmanship.
The Trust Co. claimed that some of the merchandise bad been in possession of the Brand Co. for over two months before a letter was sent to the sales agent in Chicago, complaining of the merchandise. It was shown that 18 barrels of the goods had been sold by the Brand Co. and was not in possession of it at the time of the trial.
The trial resulted in a verdict for the Brand Co. Error was prosecuted and the Trust Co. contended that the invoice with each shipment was marked that “all claims to be made within 24 hours, for defective goods”, and that the lower court charged that Brand was not bound to send the notice until he knew the defects existed. The Court of Appeals affirmed the judgment of the Common Pleas.
The case is brought to the Supreme Court and the Trust Co. contends that there has been error in the admission of certain evidence as of trade customs, and as to what a sales agent had said as to quality of goods sold, he not being the seller, under 8430 GC, and the Court erred in its charges to the jury.